UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 3, 2011 Date of Report (Date of earliest event reported) LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-27548 86-0708398 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 2603 Challenger Tech Court, Suite 100 Orlando, Florida 32826 (Address of principal executive office, including zip code) (407) 382-4003 (Registrant’s telephone number, including area code) LightPath Technologies, Inc. Form 8-K Item 7.01.Regulation FD Disclosure The Registrant gave a presentation at the Annual Shareholder meeting on February 3, 2011.A copy of the presentation is attached as Exhibit 99.1 to this Report. Item 9.01.Financial Statements and Exhibits Shareholder Presentation given February3, 2011 (furnished herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed in its behalf by the undersigned, thereunto duly authorized. LIGHTPATH TECHNOLOGIES, INC. Dated: February 3, 2011 By: /s/ Dorothy M. Cipolla Dorothy M. Cipolla,CFO Exhibit Index ExhibitNo. Description EX-99.1 Shareholder presentation given February 3, 2011.
